NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       __________

                       No. 11-1008
                       __________

            UNITED STATES OF AMERICA

                            v.


                    LEMUEL BARR
                     a/k/a PHILLY
                    a/k/a PUMPKIN
                     a/k/a SHAFIQ
                      a/k/a GEEZ,

                           Lemuel Barr, Appellant
                       __________

      On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
           (D.C. Criminal No. 2-09-cr-00529-001)
     District Judge: The Honorable Michael M. Baylson

       Submitted Under Third Circuit L.A.R. 34.1(a)
                   November 18, 2011

BEFORE: RENDELL, AMBRO, and NYGAARD, Circuit Judges


                (Filed: November 28, 2011)

                       __________

               OPINION OF THE COURT
                     __________
NYGAARD, Circuit Judge

       Lemuel Barr appeals his judgment of sentence after pleading guilty to conspiracy

to commit armed bank robbery, in violation of 18 U.S.C. § 371, armed bank robbery, in

violation of 18 U.S.C. §§ 2113(d) and 2, and carrying and using a firearm during a crime

of violence, in violation of 18 U.S.C. § 924(c)(1). His counsel has moved to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967), and has filed a brief. Barr has not

submitted a brief pro se. Because the issues presented in this appeal lack legal merit, we

will affirm the judgment of the District Court and will grant counsel‟s motion to

withdraw.

                                             I.

       Inasmuch as we write for the parties, we provide only a brief recitation of the facts

of this case and its procedural history. Barr and three co-conspirators robbed a

Philadelphia, Pennsylvania bank at gunpoint on December 22, 2006. Barr and co-

conspirator Raheen Mercer robbed the bank, making off with approximately nine

thousand dollars. The third co-conspirator, Jeremy Drake, drove the get-away vehicle. A

dye-pack exploded, tainting the proceeds of the robbery.

       An ensuing investigation quickly led authorities to Barr, who admitted his

involvement in the crime, including his involvement in the planning and execution of the

robbery as well as his use of a firearm in its commission. Barr pleaded guilty to all three

counts of the indictment. The District Court conducted a thorough colloquy to ensure

Barr‟s plea was knowing and voluntary. Barr was sentenced to 240 months



                                             2
imprisonment. The District Court applied an upward variance, finding “particularly

aggravating factors” in Barr‟s actions.

                                             II.

       We exercise plenary review over an Anders motion. See Penson v. Ohio, 488 U.S.

75, 82-83 & n.6 (1988). When counsel files a motion under Anders, we must determine

first, “whether counsel adequately fulfilled [Third Circuit Rule 109.2(a)]‟s requirements,”

and second, “whether an independent review of the record presents any non-frivolous

issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2011).

       To satisfy the first requirement, appointed counsel must file a motion to withdraw

and support it with a belief that “satisfies the Court that counsel has thoroughly examined

the record in search of appealable issues and . . . explain[s] why the issues are frivolous.”

Id. at 300. Counsel must “refer [ ] to anything in the record that might arguably support

the appeal,” Anders 386 U.S. at 744, but “need not raise and reject every possible claim.”

Youla, 241 F.3d at 300. “[A]t a minimum, he or she must meet the „conscientious

examination‟ standard set forth in Anders.” Id.

       Here, we are satisfied that Barr‟s counsel, Warren R. Hamilton, Esq., has

examined the record for appealable issues and has explained why none have merit.

Moreover, counsel highlights two issues that could potentially form the basis for an

appeal: first, whether Barr‟s guilty plea was knowing and voluntary, and second, whether

the District Court‟s sentence was unreasonable. As to the first possible issue, Barr‟s

guilty plea was entered into knowingly and voluntarily. The District Court conducted a

thorough and extensive colloquy with Barr. The record reveals Barr‟s acknowledgement

                                              3
that he was not under the influence of drugs or alcohol, that he was satisfied with his

attorney and had discussed his case with counsel. Barr further indicated that he

understood the charges against him and what rights he was waiving by pleading guilty.

       Second, Barr‟s sentence was procedurally and substantively reasonable. The

District Court followed the three-step process we endorsed in United States v. Gunter,

462 F.3d 237, 247 (3d Cir. 2006) and gave “rational and meaningful consideration [to]

the factors enumerated in 18 U.S.C. § 3553(a)” as we required in United States v. Grier,

475 F.3d 556, 571 (3d Cir. 2007) (en banc).

                                             III.

       We conclude that counsel has met the requirements of Anders, and our own

independent review of the record reveals no nonfrivolous grounds for appeal. Therefore,

we will affirm the District Court‟s judgment of sentence and grant counsel‟s motion to

withdraw. Counsel is also relieved of any obligation to file a petition for a writ of

certiorari in the United States Supreme Court. See Third Circuit L.A.R. 109(2)(b).




                                              4